Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 29, 2015

                                       No. 04-14-00721-CV

                                        Andrés RAMOS Jr.,
                                            Appellant

                                                  v.

                                       Gigi CASTANEDA,
                                             Appellee

                         From the County Court, Maverick County, Texas
                                     Trial Court No. 3220
                              Honorable Ron Carr, Judge Presiding

                                          ORDER
        Appellant Andrés Ramos, acting pro se, filed a brief on January 20, 2015. Because the
brief failed to comply with, inter alia, Rules 9.5 and 38.1 of the Texas Rules of Appellate
Procedure, this court struck Appellant’s brief. See TEX. R. APP. P. 9.5(d), (e); id. R. 38.1.
        We ordered Appellant to file an amended brief by February 2, 2015. On January 27,
2015, Appellant moved this court for an extension of time to file an amended brief, but he did
not state the amount of additional time he seeks.
       Appellant’s motion is GRANTED. Appellant’s amended brief must be filed not later
than March 4, 2015. The amended brief must correct the violations listed in our January 23,
2015 order and must fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1.
        If the amended brief does not comply as ordered, we “may strike the brief, prohibit
[Appellant] from filing another, and proceed as if [Appellant] had failed to file a brief.” See id.
R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal if an appellant fails
to timely file a brief).
        If Appellant timely files a brief that complies with the Rules and this order, Appellee’s
brief will be due thirty days after Appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court